Citation Nr: 1201356	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-24 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disability.

2.  Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

The Veteran served from August 2000 to February 2001. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

(The decision below addresses the application to reopen a claim of service connection for a right shoulder disability.  The underlying question of entitlement to service connection and a claim of entitlement to an increased rating for hypertension are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  A July 2002 rating decision denied entitlement to service connection for a right shoulder disability; the Veteran did not appeal.

2.  Evidence received since July 2002 relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A July 2002 RO decision that denied entitlement to service connection for a right shoulder disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  The evidence added to the record since July 2002 is new and material; the claim for service connection for a right shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

Service connection for a right shoulder disability was initially denied by rating decision dated July 2002, on the grounds that there was no evidence of a current disability.  There was no appeal filed, and that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  Thus, the Veteran's service connection claim may be considered on the merits only if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

A petition to reopen the claim was filed in July 2005.  In support of his claim, the Veteran submitted a July 2005 MRI report showing a partially torn right lateral supraspinatus tendon.  Also submitted was a February 2009 statement by an individual who has known the Veteran since his separation from military service.  She reported that he had complained of severe shoulder pain since his return from military service.

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

On review, the Board finds that the Veteran has submitted new and material evidence.  The record contains medical evidence of a current right shoulder disability; specifically, a partially torn right lateral supraspinatus tendon.  The record also contains new evidence of a continuity of symptoms since the Veteran's period of service.  This new evidence relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156, 4.125(a).  It raises a reasonable possibility of establishing the claim.  Id.  Therefore, presuming its credibility, the evidence is new and material.  Such new and material evidence having been received, the claim is reopened.  


ORDER

New and material evidence to reopen a claim of service connection for a right shoulder disability has been received, and to this limited extent, the appeal of this issue is allowed.  


REMAND

The Veteran asserts that his partial right lateral supraspinatous tear had its onset during service; specifically, while carrying heavy rucksacks.  Review of the Veteran's service treatment records reflects reports of back, neck and right shoulder pain, with no clear diagnosis; however, a November 2000 physical therapy note shows that the Veteran's right supraspinatus tendon was tender to palpation.  X-ray studies of the Veteran's right shoulder were normal in post-service evaluations; however, a right lateral supraspinatous tear was identified during a July 2005 MRI.  

In June 2006, the Veteran's private physician, Dr. E.G., provided a statement indicating that the Veteran had a "rotator cuff disorder from military employment."  Dr. G. did not provide a rationale for his finding.  The Veteran provided authorization to obtain Dr. G.'s records in July 2006.  The RO contacted Dr. G. on two occasions in an effort to obtain the Veteran's records, but he did not respond.  

The Veteran provided an updated authorization to obtain Dr. G.'s records in April 2007.  In response, Dr. G. submitted a January 2008 statement, which discussed the Veteran's migraine headaches and hypertension, but did not mention any treatment for the Veteran's right shoulder disorder.  

The Veteran received a VA examination of his right shoulder in July 2007.  The examiner found that he could not come to a conclusion concerning the etiology of the Veteran's right lateral supraspinatous tear without resorting to speculation because the examiner did "not know if the in-service neck, back pain were due to pain in the shoulder or vice versa or if they were separate problems that happened to occur at the same time."  The Board finds that this opinion is inadequate for the purposes of adjudicating a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (it must be clear that the examiner has not invoked the phrase "without resort to mere speculation" as a substitute for the full consideration of all pertinent and available facts).  It is clear from this opinion that not all facts were considered, especially because the examiner did not comment on the Veteran's assertions that his shoulder injury resulted from carrying heavy weights, nor did he reconcile his opinion with the November 2000 service treatment record reflecting a tender right supraspinatus tendon.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Board finds that further development is necessary to address the etiology of the Veteran's right shoulder disability.  On remand, the matter should be referred to the July 2007 examiner, if possible, for clarification of his opinion.  

Review of the claims folder further reflects that the Veteran applied for vocational rehabilitation services on several occasions as a result of his hypertension and migraine headaches.  It is unclear whether the Veteran has ever been accepted into the vocational rehabilitation program; nevertheless, VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).   Therefore, any VA vocational rehabilitation records should be requested upon remand.  

Finally, the Board notes that post-service treatment records from the Louisville (Kentucky) VA Medical Center (VAMC) and the New Albany (Indiana) VA Community Based Outpatient Clinic (CBOC) have been obtained.  The most recent records from these facilities are dated July 2009.  It appears that the Veteran receives regular treatment from these facilities.  Thus, updated treatment records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary updated authorization from the Veteran, contact Dr. E.G. and request that all records of the Veteran's treatment for a right shoulder disability be provided for inclusion with the claims folder.  If such records do not exist or are unavailable, a negative response should be sought.  The Veteran should be so notified and given an opportunity to obtain the records.  Dr. G. should also be given opportunity to provide a detailed explanation for his statement that the Veteran's right shoulder disability was a result of military service.

2.  Contact the Louisville VAMC and the New Albany (Indiana) CBOC and request that all records of the Veteran's treatment at those facilities since July 2009 be provided for inclusion with the claims folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and why further attempts would be futile, and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Obtain the Veteran's VA vocational rehabilitation folder, if one exists, and associate it with the claims folder.  

4.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, return the claims folder to the July 2007 examiner, if available, for review.  The examiner should review the claims folder and this remand.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's right lateral supraspinatous tear had its onset during his military service.  The examiner must reconcile his finding with the service treatment records reflecting reports of right shoulder pain and tenderness in the right supraspinatus tendon, as well as the statements of record concerning a continuity of right shoulder pain since service.  The examiner should specifically set forth the medical reasons for accepting or rejecting the statements regarding continuity of symptoms since the Veteran's period of military service.

If the examiner once again determines that he cannot provide an opinion on the issue without resorting to speculation, he should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

(If the previous examiner is no longer available, another examination should be scheduled, and the new examiner should take a detailed history, examine the Veteran, and address the questions set out above.)

5.  After the above has been completed, readjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any issue continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


